Citation Nr: 0007162	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-08 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care received from June 20, 1996, through 
August 27, 1996.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  This appeal arises from a February 1997 decision of 
the Department of Veterans Affairs Medical Center (VAMC) in 
Baltimore, Maryland, the Agency of Original Jurisdiction, 
(hereinafter, AOJ), which denied the veteran's claim for 
reimbursement or payment for the cost of private medical care 
received from June 20, 1996, through August 27, 1996. 


REMAND

The veteran has contended that he is entitled to 
reimbursement or payment for the cost of private medical care 
received from June 20, 1996, through August 27, 1996, on the 
basis that he received prior authorization from VA for that 
treatment.  The record indicates that the treatment in 
question was provided by Drs. North and Edwards, P.A., for 
carcinoma of the prostate.  The veteran contends that he was 
referred to the private physicians by VA.  The record shows a 
document dated in June 1996 and entitled "New Patient 
Referral," which indicates that the referring physician was 
"Dr. R. Berger , VA Perry Point Med. Ctr."  It appears that 
the veteran, who has no service connected disabilities, has 
long received VA treatment for various conditions.

It is unclear from review of the record whether the AOJ 
adjudicated the veteran's claim under 38 C.F.R. § 17.52, 
which governs medical services in non-VA services where prior 
authorization has been received, or only under 38 C.F.R. 
§ 17.120 governing unauthorized private treatment.  The 
statement of the case issued in February 1998 contained 
language from both regulations, however the actual basis for 
the decision was not spelled out.  

The Board is unable to proceed with appellate review given 
the lack of clarity of the adjudication at the AOJ level.  
The AOJ must reconsider the veteran's claim, with full 
discussion of his contention that the June 1996 referral 
constituted prior authorization for treatment, and full 
analysis under both 38 C.F.R. §§ 17.52 and 17.120 (1999).

Additionally, the Board notes that the veteran's 
representative has requested that all administrative and 
treatment records from the VAMCs in Baltimore and Perry Point 
be obtained.  As it appears that such records may be 
necessary for proper consideration of the veteran's claim, 
they should be associated with the claims folder.

To ensure full compliance with due process requirements, the 
case is remanded to the AOJ for the following development:

1.  The AOJ should associate copies of 
all administrative and treatment records 
of the veteran from the VAMCs in 
Baltimore and Perry Point with the claims 
folder.  

2.  Following the above, the AOJ must 
reconsider the veteran's claim, with full 
discussion of his contention that the 
June 1996 referral constituted prior 
authorization for treatment, and full 
analysis under both 38 C.F.R. §§ 17.52 
and 17.120 (1999).  The veteran and his 
representative should be provided with a 
comprehensive supplemental statement of 
the case containing the above laws and 
regulations as well as full discussion of 
his case under both theories of 
entitlement (i.e., prior authorization 
and reimbursement for unauthorized 
treatment).

The veteran and his representative should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



